Case 8:21-cv-00860-TPB-TGW Document 23 Filed 07/29/21 Page 1 of 2 PageID 143




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA

MEDICAL & CHIROPRACTIC                          )
CLINIC, INC., a Florida corporation,            )
individually and as the representative          )
of a class of similarly-situated                )
persons,                                        ) Civil Action No. 8:21-cv-00860-TPB-
                                                ) TGW
                       Plaintiff,               )
                                                ) CLASS ACTION
               v.                               )
                                                )
TOWER IMAGING, LLC,                             )
                                                )
                        Defendant.              )
______________________________________

             JOINT STIPULATION OF DISMISSAL WITHOUT PREJUDICE

       Plaintiff Medical & Chiropractic Clinic, Inc. and Defendant Tower Imaging, LLC,

through their undersigned attorneys, jointly stipulate under Federal Rule of Civil Procedure

41(a)(1)(A)(ii) to the dismissal of this action without prejudice, each party to bear its own

attorneys’ fees, costs, and expenses.

Respectfully submitted this 30th day of July, 2021.

FOR PLAINTIFF:                                        FOR DEFENDANT:

/s/ Ryan M. Kelly                                     /s/ Evan M. Malloy
Ryan M. Kelly – FL Bar. 90110                         Evan M. Malloy – FL Bar. 124423
ANDERSON + WANCA                                      Adam R. Alaee – FL Bar. 819611
3701 Algonquin Road, Suite 500                        FOLEY & LARDNER LLP
Rolling Meadows, IL 60008                             100 North Tampa Street, Suite 2700
Tele: 847-368-1500                                    Tampa, FL 33602
Email: rkelly@andersonwanca.com                       Tele: 813-229-2300
                                                      Email: emalloy@foley.com
                                                      aalaee@foley.com
Case 8:21-cv-00860-TPB-TGW Document 23 Filed 07/29/21 Page 2 of 2 PageID 144




                                             /s/ Michael D. Leffel
                                             Michael D. Leffel (pro hac vice)
                                             FOLEY & LARDNER LLP
                                             150 East Gilman Street
                                             Madison, WI 53703
                                             Tele: 608-258-4216
                                             Email: mleffel@foley.com




                         CERTIFICATE OF SERVICE

       I hereby certify that on July 29, 2021, I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF system which will send notification
of such filing to all attorneys of record.


                                      s/ Ryan M. Kelly
                                      Ryan M. Kelly - FL Bar No. 90110




                                         2
